Case 0:18-cv-62593-DPG Document 220 Entered on FLSD Docket 10/16/2019 Page 1 of 9



                                UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA


   FEDERAL TRADE COMMISSION,

                   Plaintiff,
                                                          Case No.: 18-cv-62593-DPG
          vs.

   SIMPLE HEALTH PLANS LLC, a Florida limited
   liability company, et al.,

                   Defendants.


                    PLAINTIFF’S OPPOSITION TO DEFENDANT
          STEVEN DORFMAN’S MOTION TO EXTEND MONTHLY ALLOWANCE

     I.         Introduction

          Defendant Steve Dorfman (“Dorfman”) ran a massive telemarketing scam that preyed on

  vulnerable consumers searching for health insurance. In its Preliminary Injunction, the Court

  froze Dorfman’s assets to safeguard a limited and dwindling pool of assets for the benefit of

  Dorfman’s victims. Having already received over $50,000 for his living expenses, Dorfman has

  now filed a third motion for the release of additional frozen funds. Ignoring a clear directive

  from the Court, Dorfman’s motion is wholly unsubstantiated by any showing that he has sought

  employment or exhausted other means of support. Additionally, there remain unresolved

  questions related to Dorfman’s control over foreign bank accounts that he has only recently

  acknowledged controlling, in direct contradiction of his prior sworn representations. Against this

  backdrop and coupled with Dorfman’s unwillingness to provide the FTC with even the most

  basic updated information regarding his financial status in compliance with the Court’s orders,

  Dorfman seeks indefinite monthly payments of $5,000 with absolutely no showing that such




                                                   1
Case 0:18-cv-62593-DPG Document 220 Entered on FLSD Docket 10/16/2019 Page 2 of 9



  payments are reasonable or necessary. The Court should deny such a request and preserve the

  remaining funds for Dorfman’s consumer victims.

     II.      The Court Should Deny Dorfman’s Motion

           A. Dorfman is Not Entitled to Use the Frozen Funds for Living Expenses

              1. Consumer Harm is Far Greater Than the Frozen Funds

           Courts have discretion to refuse to unfreeze assets to pay for living expenses. FTC v. IAB

  Mktg. Assocs., 972 F. Supp. 2d 1307, 1313 (S.D. Fla. 2013). One purpose of the asset freeze is

  to ensure that funds are available to provide consumers redress and deprive wrongdoers of their

  ill-gotten gains. See id. When frozen assets amount to substantially less than the potential

  monetary liability, it is appropriate to maintain the asset freeze to preserve the assets for

  consumer redress. See id. at 1314. As the Court found in its Preliminary Injunction ruling,

  “[t]he vast disparity between Defendants’ substantial ill-gotten gains and the value of the frozen

  assets supports maintaining the asset freeze.” DE 139 at 23. Defendants received over $180

  million in commissions alone from their unlawful practices (DE 139 at 22-23), while the

  Receivership Estate contained only approximately $10 million as of June 2019. See 6/20/19

  Hearing Tr., Attachment 1 at 8: 1-2. This extreme disparity strongly supports a denial of

  Dorfman’s request because, as the Court has recognized, any further release “means less money

  will be available for consumer redress.” DE 139 at 23.

              2. Dorfman Has Made No Showing That His Request for Living Expenses is
                 Necessary and Reasonable

           If a court releases frozen funds for living expenses, the expenses must be limited to

  amounts that are both reasonable and necessary. CFTC v. Noble Metals, 67 F.3d 766, 775, n.8




                                                    2
Case 0:18-cv-62593-DPG Document 220 Entered on FLSD Docket 10/16/2019 Page 3 of 9



  (9th Cir. 1995); FTC v. H.N. Singer, Inc., 668 F.2d 1107, 1111-12 (9th Cir. 1982.)1 Dorfman has

  made no attempt to satisfy this standard, or to comply with the Court’s explicit requirement that

  he make a sufficient showing in support of any further requests.

         When the Court last considered this issue in June, Dorfman’s counsel could not even

  answer the Court’s basic question about whether Dorfman had attempted to seek employment in

  the almost eight months since the case’s inception. See 6/20/19 Hearing Tr., Attachment 1 at

  4:18-21. Although the Court allowed the release of frozen funds through October 31, 2019, the

  Court made clear to Dorfman that no further releases would be made absent a “sufficient

  showing.” 6/20/19 Hearing Tr., Attachment 1 at 11:1-2. Dorfman’s counsel replied that he

  would “come back with Mr. Dorfman here in person or throughout (sic) a declaration” in support

  of any further request. 6/20/19 Hearing Tr., Attachment 1 at 11:1–2 and 10:18–20. Completely

  ignoring the Court’s directive, Mr. Dorfman now has returned to ask for more money with a

  grossly inadequate, bare bones Motion containing not a single piece of supporting evidence, not

  even the promised declaration from Dorfman. Instead, the Motion contains only one sentence to

  justify the request—an unsupported assertion that Dorfman’s “financial situation has not

  changed.” DE 214 at 2.

         In the course of meeting and conferring about this Motion, the FTC requested specific

  information from Dorfman about his financial situation, including whether he or his wife is

  employed and what remains of the nearly $125,000 in cash his wife had on hand at the time this


  1
    See also, e.g., SEC v. Forte, 598 F. Supp. 2d 689, 694 (E.D. Pa. 2009) (premium television
  services, cellular telephones, home phone, high-speed internet, and credit card debt are not
  “necessary” living expenses); SEC v. Dobbins, No. 3:04-cv-0605-H, 2004 WL 957715, at * 3
  (N.D. Tex. April 14, 2004) (request for payment of cable television and automobile financing
  denied); SEC v. Dowdell, 175 F. Supp. 2d 850, 854 (W.D. Va. 2001) (court denied release of
  frozen funds to pay defendant’s credit card bill); SEC v. Coates, No. 94 Civ. 5361 (KMW), 1994
  WL 455558, *2 (S.D.N.Y. Aug. 23, 1994) (cable television is a luxury).


                                                  3
Case 0:18-cv-62593-DPG Document 220 Entered on FLSD Docket 10/16/2019 Page 4 of 9



  case was filed, which was left unfrozen. Dorfman refused to provide the FTC any such

  information. See Attachment 2, 9/30/19 email correspondence. The FTC’s request was

  reasonable, and in fact during the hearing on Dorfman’s last motion seeking a release of frozen

  funds to pay living expenses, the Court contemplated that Dorfman would provide the FTC such

  information under these circumstances. See 6/20/19 Hearing Tr., Attachment 1 at 11:1–3.

         Dorfman’s Motion makes no mention of whether he has even attempted to find gainful

  employment, which is reasonable to expect, and which the Court urged him to do. See 6/20/19

  Hearing Tr., Attachment 1 at 10:4–8 (“[T]here is no reason that he can't work. I mean, there are

  people actually convicted of serious crimes here in the Southern District and they seem to find

  employment. I don't think there is any reason that Mr. Dorfman can’t as well.”); see also, e.g.,

  IAB, 972 F. Supp. 2d at 1314 (“Absent persuasive evidence to the contrary, the Court can

  conclude only that [Defendants] are capable of working to support their basic necessities.”).

  Dorfman also makes no mention of whether his wife, who previously was employed as an

  executive assistant by Defendants and paid a six figure salary, is employed. The victims of

  Dorfman’s unlawful practices have to work for a living; there is no reason why Dorfman and his

  wife should not have to do the same. Dorfman’s bare bones Motion also gives no indication

  whether he has other sources of support or whether he has taken any steps to reduce his living

  expenses, including by moving out of his luxury oceanfront condo.2

         Filing a motion that simply asserts Dorfman’s “financial situation has not changed,”

  without any evidentiary support, is plainly insufficient and also ignores the Court’s clear

  direction from the June hearing. The motion should therefore be denied.



  2
   As documented by the Federal Trade Commission, Dorfman siphoned millions of dollars of
  proceeds from this scam to pay for his wedding, private jet travel, luxury sports cars, gambling
  sprees, and the ocean-front condominium where he appears to still reside.
                                                   4
Case 0:18-cv-62593-DPG Document 220 Entered on FLSD Docket 10/16/2019 Page 5 of 9



             B. Dorman Has Undislcosed Foreign Assets in Violation of the Preliminary
                Injunction

             In addition to Dorfman’s failure to make any showing to support his Motion, Dorfman

  continues to refuse to provide the FTC and the Receiver with complete and accurate information

  regarding foreign assets he controls, as required by the Preliminary Injunction. This, too, should

  foreclose the release of any more frozen assets for living expenses. The Preliminary Injunction

  requires Dorfman to identify and account for all of his assets and business interests, including

  those held in foreign countries.3 It also requires him to repatriate foreign assets.4 He has not

  done either. This issue was raised by the FTC during the June 20, 2019 hearing (6/20/19

  Hearing Tr., Attachment 1 at 6:1-10), and despite numerous attempts, as described below and in

  the Receiver’s Opposition (DE 219 at 4-6), Dorfman still has not complied.

             Dorfman’s sworn financial statement does not disclose a single interest in any foreign

  corporation or bank account. In fact, Dorfman specifically disclaimed any interest in foreign

  bank accounts in his sworn declaration submitted in opposition to the Preliminary Injunction.

  DE 104-1 at 19. The same declaration misleadingly suggests that the foreign companies that he

  actually controls are unrelated “service” companies to which the Defendants outsourced certain

  functions. (DE 104-1 at 19.) In spite of this, Dorfman’s counsel represented to the Court during

  the June 20 hearing that “[f]rom the very inception of this case in the Court filings and financial

  statements we provided to the FTC, we indicated that there were companies that Mr. Dorfman

  had an interest in in Panama and the Dominican Republic that did business with the corporate

  defendants in this case that maintained a financial account.” 6/20/19 Hearing, Attachment 1 at

  7:8-20. This simply is not true. Dorfman has not disclosed any of the foreign businesses or



  3
      DE 139 at 29 – 31 (Sections V (Financial Disclosures) and VI (Foreign Asset Repatriation)).
  4
      Same.

                                                             5
Case 0:18-cv-62593-DPG Document 220 Entered on FLSD Docket 10/16/2019 Page 6 of 9



  accounts over which he has control, and he has not taken any steps to repatriate the money under

  his control in foreign accounts.

         Dorfman’s own business records make plain that Dorfman has undisclosed foreign

  accounts and business interests. As recently as January 2018, Dorfman reported to the Financial

  Crime Enforcement Network (“FinCEN”), in his individual capacity using his personal email

  address, five accounts that he “owned separately” at banks in Panama and the Dominican

  Republic.5 Other business records show Dorfman’s ownership interest in companies in each of

  those countries. Attachment 3 at 42-51 and Attachment 4.

         Based on this information, the FTC served Dorfman with asset discovery seeking

  information about these foreign interests, but in his response, Dorfman did not acknowledge his

  interests in the foreign accounts or corporations. The FTC also sent a detailed follow up letter

  attaching the documentary evidence of Dorfman’s interests and asking for information

  (Attachment 3). Dorfman ignored the letter. After asset discovery and the letter failed to yield

  results, the FTC threatened to file a contempt motion. Only then did Dorfman suddenly agree,

  on September 5, 2019, to work with the Receiver to identify foreign assets and repatriate them.

  However, six weeks later, Dorfman still has not brought himself into compliance. Dorfman’s

  cooperation has been less than fulsome, as the Receiver detailed in his response to the instant

  motion (DE 219), but even the minimal cooperation he has provided uncovered foreign assets

  that he had not disclosed, including over $24,000 in a Dominican Republic account. Dorfman



  5
   Dorfman filed Reports of Foreign Bank and Financial Accounts (“FBARs”) for these accounts.
  Attachment 3 at 32-41. FBARs are required by FinCEN, a bureau of the U.S. Treasury, based on
  an individual obligation arising out of control over bank accounts with an aggregate value
  exceeding $10,000. Dorfman’s FBARs are consistent with Dorfman’s prior FinCEN
  submissions, which disclose as many as eight accounts under his control at the same banks in the
  same countries. Attachment 3 at 12-17.

                                                   6
Case 0:18-cv-62593-DPG Document 220 Entered on FLSD Docket 10/16/2019 Page 7 of 9



  has yet to take any steps to repatriate this money. The full extent of Dorfman’s foreign interests

  is yet unknown.

            Dorfman’s persistent refusal to provide information about his interest in foreign accounts

  and entities is a blatant violation of the Preliminary Injunction. Absent full financial

  transparency and compliance with all of the Preliminary Injunction’s requirements, Dorfman’s

  Motion for the release of frozen funds for even more living expenses should not even be

  considered. Indeed, the facts strongly support a finding that Dorfman has been in contempt of

  the Court’s orders since the TRO was entered.

     III.      Conclusion

            In entering the Preliminary Injunction, the Court found that Dorfman and his companies

  engaged in deceptive business practices and that the FTC is likely to succeed on the merits of its

  claims against them. The victims of Dorfman’s deception suffered significant economic and

  other losses that in many cases continue to reverberate through their lives. Yet, Dorfman has the

  audacity to ask the Court for relief from the asset freeze even though he has: (1) failed to comply

  with the Preliminary Injunction by disclosing and repatriating his assets located outside the U.S.

  and (2) made no attempt to show that a release of frozen funds is necessary and reasonable. As

  the court held in IAB, “Equity favors the injured consumers over the Defendants who did the

  injuring and are now suffering the consequences of their conduct.” IAB Mktg. Assocs., 972 F.

  Supp. 2d 1307, 1315. The Motion should be denied.



  Dated: October 16, 2019                 Respectfully submitted,
                                          ALDEN F. ABBOTT
                                          General Counsel

                                          /s/Elizabeth C. Scott
                                          ELIZABETH C. SCOTT, Special Bar No. A5501502

                                                    7
Case 0:18-cv-62593-DPG Document 220 Entered on FLSD Docket 10/16/2019 Page 8 of 9



                               escott@ftc.gov; (312) 960-5609
                               JAMES H. DAVIS, Special Bar No. A5502004
                               jdavis@ftc.gov; (312) 960-5611
                               JOANNIE WEI, Special Bar No. A5502492
                               jwei@ftc.gov; (312) 960- 5607

                               Federal Trade Commission
                               230 S. Dearborn Street, Suite 3030
                               Chicago, Illinois 60604
                               Telephone: (312) 960-5634
                               Facsimile: (312) 960-5600
                               Attorneys for Plaintiff
                               FEDERAL TRADE COMMISSION




                                        8
Case 0:18-cv-62593-DPG Document 220 Entered on FLSD Docket 10/16/2019 Page 9 of 9



                                  CERTIFICATE OF SERVICE


  I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this October
  16, 2019, by the Notice of Electronic Filing, and was electronically filed with the Court via the
  CM/ECF system, which generates a notice of filing to all counsel of record.



                                                      /s/ Elizabeth C. Scott
                                                      Elizabeth C. Scott (SBA # A5501502)
